11/18/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 18-0335



                                  No. DA 18-0335


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DAVID MICHAEL YOUMANS,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including January 25, 2021, within which to prepare, serve, and file its

response brief.




RB                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                            November 18 2020